Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
1. 	This application contains claims directed to the following patentably distinct species:
A first species as best illustrated in claim 1
A second species as best illustrated in claim 8
A third species as best illustrated in specification claim 19

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species (MPEP 806.04(f)) . In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
For example the cited section contain mutually exclusive characteristics:
In claim 1, related to pixel of infrared emission CPC G01J 5/52, claim 8 related to angular measurement of emission CPC G01P 3/44, claim 19 related to refractive with waveband with infrared CPC G01N 21/31.

he above shown a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search ( in this case is different classification and field of search) as defined in MPEP § 808.02 (see MPEP 803.01)

Species are always the specifically different embodiments. Species (maybe either) independent or related as disclosed (See MPEP 806.04(e) and 806.04(b))
Note: in this case, the species are best illustrated using specification (MPEP 809.02(a) [R-3] ). 

Species always refer to the different embodiments of the invention. (MPEP 806.04 (e))
Species may be either independent or related as disclosed (see MPEP § 806.04 and § 806.04(b)).
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first (which is true this case)  (MPEP 806.04 (f))
If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action (See 37 CFR 1.142 (a))

If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 , 1.144 , 37 CFR 1.145, MPEP § 821.03.

Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.

If there is an express admission that the claimed inventions would have been obvious over each other within the meaning of 35 U.S.C. 103, restriction should not be required. In re Lee, 199 USPQ 108 (Comm’r Pat. 1978) (MPEP 803 (II))

The examiner is aware of claim themselves are never species (MPEP 806.04 (e)), But if the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted (MPEP 809.02(a)) (which is true in this case)

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries (MPEP 808.02 (C)); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to he examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1 .48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Note: Applicant must make his or her own election; the examiner will not make the election for the applicant. MPEP 818.03, 37 CFR 1.142, 37 CFR 1.143.
Reply Must Be Complete,  MPEP 818.03 (a). 
As noted in the second sentence of  37 CFR 1.143, 37 CFR 1.142 and MPEP 818.03(a) a provisional election must be made even though the requirement is traversed.
Claims added by amendment following action by the examiner, MPEP  § 818.01, § 818.02(a), to an invention other than previously claimed, should be treated as indicated by  37 CFR 1.145. see MPEP 821.03 [R-3]
Reminds the applicant that Claims for Different Invention Added After an Office Action included RCE (see MPEP 821.03, MPEP § 818.01, § 818.02(a))

Reminds the applicant that a complete listing of all the pending claims must be presented in the next reply with the proper identifier (37 CFR 1.121 ( c ), MPEP 714), Non-Responsive Amendments does not apply where there has been a deliberate omission of some necessary part of a complete reply, or where the application is subject to a final Office  action.  Under such cases, the examiner has no authority to grant an extension if the period for reply has expired. (See MPEP 714.03 [R-3] ) 

Contact information

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
September 13, 2022